COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
 
NUMBER 13-05-204-CV
 
ARMANDO RAMOS, SR. ET
AL.,                               Appellants,
 
                                           v.
DR.
IAN RICHARDSON,                                              Appellee.
 
 
 
NUMBER
13-05-205-CV
 
ARMANDO RAMOS, SR. ET
AL.,                               Appellants,
                                           v.
 
VALLEY BAPTIST MEDICAL
CENTER, ET AL.                Appellees.
 
 
 
                  On appeal from the 404th
District Court
                          of Cameron
County, Texas.
 
 
 
MEMORANDUM
OPINION
 
                     Before Justices Hinojosa, Yañez, and
Castillo
                        Memorandum Opinion by Justice Castillo




 
On February 17, 2005, the trial court
entered an order dismissing these lawsuits for noncompliance with statutory
requisites of section 74.351 of the Texas Civil Practice and Remedies
Code.  See Tex. Civ. Prac. & Rem. Code Ann. _ 74.351 (Vernon Supp.
2005).  The orders became final on March
19, 2005.  The notices of appeal were
filed on March 22, 2005, which did not occur within the plenary thirty-day
period after entering judgment.  Tex. R. Civ. P. 329b(d); Tex. R. App. P.  26.1(a)(1),(3); Bd. of Trustees v.
Toungate, 958 S.W.2d 365, 367 (Tex. 1997). 
The trial court's plenary jurisdiction expired.  In re Garcia, 94 S.W.3d 832, 833‑34
(Tex. App.BCorpus Christi  2002, orig. proceeding).  Therefore, the order appealed from is final
and unappealable.  Toungate, 958
S.W.2d at 367.  Judicial action taken
after a trial court's jurisdiction over a cause has expired is a nullity.  State ex rel. Latty v. Owens, 907
S.W.2d 484, 486 (Tex. 1995) (per curiam). 
Our jurisdiction extends no further than that of the court from which
the appeal is taken.  Mills v. Warner‑Lambert
Co., 157 S.W.3d 424, 426 (Tex. 2005) (per curiam) (citing Pearson v.
State, 315 S.W.2d 935, 938 (Tex. 1958)); Nabejas v. Tex. Dep't of Pub.
Safety, 972 S.W.2d 875, 876 (Tex. App.BCorpus Christi 1998,
no pet.).  Accordingly, we conclude that
we have no jurisdiction to consider these appeals.  Id. 
We dismiss the appeals for want of jurisdiction.                                                                                                                                                                                                ERRLINDA
CASTILLO
Justice
 
Memorandum Opinion
delivered and filed
this 9th day of February, 2006.